ACCEPTED
                                                                                         03-16-00732-CV
                                                                                               14542985
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     1/3/2017 7:08:23 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                             No. 03-16-00732-CV
                             No.03-16-00840-CV
                                                         FILED IN
                                                  3rd COURT OF APPEALS
__________________________________________________________________
                                                      AUSTIN, TEXAS
                                                  1/3/2017 7:08:23 PM
                 IN THE THIRD COURT OF APPEALS JEFFREY D. KYLE
                          AUSTIN, TEXAS                   Clerk




                                JOSE A. PEREZ

                                   Appellant

                                       Vs.

 PHYSICIAN ASSISTANT BOARD and MARGARET K. BENTLEY , in her
                 Individual and Official Capacities

                                   Appellees.


   JOSE A. PEREZ’ MOTION FOR AN ORDER DIRECTING THE
 PHYSICIAN ASSISTANT BOARD TO REINSTATE MR. PEREZ AS A
 PHYSICIAN ASSISTANT WHILE THE SUIT IS BEING VENTILATED

                                       (a)

   A COURT OF EQUITY HAS SUBJECT MATTER JURISDICTION
      TO PROTECT MR. PEREZ’ RIGHT TO EARN A LIVING


1- Jose A, Perez respectfully requests that the Court of Appeals direct the

   Physician Assistant Board to reinstate Mr. Perez as a Physician Assistant

   while the case is being ventilated by the courts, As grounds therefore he

   shows:


                                        1
    2- The right to earn a living working as a physician assistant is a property right

         that enjoys Constitutional protection1. A Court of Equity has subject matter

         jurisdiction to protect Mr. Perez’ constitutionally protected property right

         from the March 7th, 2014 administrative Order2. Texas Government Code §

         23.101 assigns petitions for injunctive relief the highest priority.

    3-      The US3 and the Texas4 Supreme Courts have ruled that statutes which

         revoke professional licenses are quasi criminal proceedings. The possibility

         that a prosecutor could elect to hamstring his target by preventing him from

         paying court costs raises substantial concerns about the fairness of the entire

         proceeding. Where, as here, the government prevents a litigant in a quasi-

         criminal proceeding from accessing his financial resources the litigant is being

         deprived of his right to a fair trial5.

                                                       II

1 Castaneda v. Gonzalez, 985 S.W.2d 500 (Tex.App. Dist.1 12/03/1998) citing Smith v. Decker,
312 S.W.2d 632, 633 (Tex. 1958) and Font v. Carr, 867 S.W.2d 873, 875 (Tex. App.--Houston
[1st Dist.] 1993, writ dism'd w.o.j.). Accord: Board of Regents v. Roth , 408 U.S. 564 (1972)
2 ROA 38-41 – Vol 1 November 22nd, 2016 ; Id; State v. Morales, 869 S.W.2d 941, 946-47 (Tex.

1994) citing Crouch v. Craik, 369 S.W.2d 311, 315 (Tex. 1963); Waller v. State, 68 S.W.2d 601
(Tex. App. 1934) ( The general right of every person to pursue any calling, and to do so in his
own way, provided that he does not encroach upon the rights of others, cannot be taken away
from him by legislative enactment.)
3 Middlesex County Ethics Comm. v. Garden State Bar Assn., 457 U.S. 423 , 432 (1982))

(revocation of professional licenses) quoted by Sprint Communications v. Jacobs, et al, No. 12-
815 (US-2013); ); In re Ruffalo, 390 U.S. 544, 551 (1968); Schware v. Board of Bar Examiners,
353 U.S. 232, 238-39, 1 L. Ed. 2d 796, 77 S. Ct. 752 (1957); Cummings v. The State Of
Missouri, 71 U.S. 277 (U.S. 12/01/1866); In re Thalheim, 853 F.2d 383, 388 (5th Cir. 1988) ;
Razatos v. Colorado Supreme Court, 746 F.2d 1429 (10th Cir. 10/29/1984)
4 Scott v. State, 24 S.W. 789 (Tex. 1894)
5 Luis v. US , 136 S. Ct. 1083, (US - March 30, 2016)


                                                   2
                           MR. PEREZ IS TIMELY
                   CHALLENGING THE MARCH 7th, 2014 ORDER

    4-       Mr. Perez first case against the Texas Medical Board was dismissed for

         lack of subject matter jurisdiction6. Consequently, the term of Mr. Perez’

         license was tolled pursuant to the Civil Practice and Remedies Code § 16.0647(

         a) (1) and (2) and Government Code § 2001.054 (d)8

                                                     II

                      SOVEREIGN IMMUNITY DOES NOT BAR A
                        PETITION FOR INJUNCTIVE RELIEF
                    ANCILLARY TO AN ADMINISTRATIVE APPEAL


    5-       A hearing on a temporary injunction9 ancillary to an administrative appeal

         does not constitute "judicial review”10. An order granting a temporary

         injunction is not a ruling on the merits11. The only question before the trial

         court in a temporary injunction hearing is whether the applicant is entitled to

         preservation of the status quo of the subject matter of the suit pending trial on

         the merits12.

6 Perez v. Texas Medical Board et al, No. 03-14-00644-CV (3rd DCA-2015); Petition for
Supreme Court Review denied Perez v. Texas Medical Board and Mari Robinson JD, in her
official capacity, No. 16-0026 (TX -March 18, 2016)
7 Allen v. Port Drum Co., Inc., 777 S.W.2d 776, , 778 (Tex. App.-Beaumont 1989, writ denied)

citing Sec. 16.064, Civil Practice and Remedies Code
8States that the term of a license is tolled during the period the license is subjected to judicial

review.
9 ROA 23-25; 48-49 Vol 1 November 22nd, 2016
10 Public Utility Commission v. Water Services, Inc., 709 S.W.2d 765, 766, 768 (Tex. App.-

Austin 1986, writ dism'd).
11 Iranian Muslim Org. v. City of San Antonio, 615 S.W.2d 202, 208 (Tex. 1981)
12 id


                                                 3
        WHEREFORE Mr. Perez respectfully requests that the Appellate Court

    enter an Order directing the Physician Assistant Board to (a) immediately

    reinstate Mr. Perez as a Physician Assistant; (b) to immediately remove

    adverse data from the National Practitioner Data Bank and (c) immediately

    remove adverse data from the Physician Assistant Board’s website .

      Respectfully Submitted,

_____/S/ Jose A. Perez___
 Jose A. Perez
 1307 N. Jacinto Street
 Conroe, TX 77301-1940
 theaesculapius@gmail.com
 281-979-8356

                            Certificate of Conference
      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
attempted to conferred, with Mr. Ted A. Ross but he failed or refused to respond.
___/S/ Jose A Perez__
Jose A. Perez




                         CERTIFICATE OF SERVICE

   It is hereby certified that a copy of the foregoing “ Jose A. Perez Motion For an
Order directing the Physician Assistant Board to reinstate Mr. Perez as a Physician
Assistant Board while the suit is being ventilated” was served by emailing a copy
thereof via the State efiling system on this 3rd Day of January 2016 to:
                                         4
Ted A Ross, Esq
Assistant Attorney General
PO Box 12548
Austin, TX 78711-2548
ted.ross@texasattorneygeneral.gov

/S/ Jose A. Perez
Jose A. Perez




                                    5